Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Claim Objections
Claim  objected to because of the following informalities:
Claim 1 recites the argon to reacting gas ratio of 1:10 to 10:10, and claim 14 recites the argon to nitrogen ratio of 1:10 to 1:1. The ratios “10:10” and “1:1” are equivalent; however, paragraph 0081 of the specification uses “10:10.” The ratio “1:1” in claim 14 should be changed to “10:10” in order to be consistent with claim 1 and the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 2 recites a pressure range of about 0.5 mTorr to about 4.5 mTorr, which is inclusive of values equal to and slightly above 4.5 mTorr. However, this limitation is not consistent with the claim 1 limitation of “less than 4.5 mTorr.” Therefore, claim 2 is indefinite whether “about 4.5 mTorr” can include values equal to or slightly greater than 4.5 mTorr.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4640756 A) in view of Cochran (WO 2006003398 A1) and McCarron (US 20170111028 A1).
Claim 1:
Regarding claim 1, Wang (US 4640756 A) teaches depositing a piezoelectric film (bulk material layer), such as ZnO or AlN (col 5 line 5-28), directly onto a semiconductor substrate, such as silicon (col 5 line 62-68, col 6 line 13-15), wherein the film has a c-axis inclination (tilt) of 45° (35 to 85 degrees) (col 5 line 44-45), deposition pressure is 3 mTorr (less than 4.5 mTorr) and deposition temperature is 300 °C (50 to 300 °C) (col 5 line 31-37), the substrate is positioned 5 cm, or 50 mm (50 to 200 mm), from the target (col 5 line 31-35, col 4 line 49-53), and the deposition can be performed with a substrate tilt (off-normal incidence) to augment the angle of inclination of the c-axis (col 5 line 5-7, 58-59).
Wang fails to explicitly teach a shear to longitudinal ratio of 1.25 or higher. However, Wang teaches that the shear coupling coefficient (Ks) is more than 1.25 times higher than the longitudinal coupling coefficient (Kl), and thus the ratio is much greater than 1.25, at a c-axis angle of 45° for both AlN and ZnO (Fig. 1A, 1B).
Wang teaches using nitrogen as a reactive gas to form AlN films (col 5 line 18-28) but fails to explicitly teach an argon to nitrogen ratio in a vapor space of about 1:10 to about 10:10. However, Cochran (WO 2006003398 A1) teaches ratios of argon to N2 (reacting gas) from 1:1 to 1:9 as well as pure N2 (Fig. 4, pg. 12). Cochran teaches that this ratio affects the frequency of film growth in the 002 (c-axis) direction as opposed to other crystallographic directions (Fig. 4). Therefore, the argon:nitrogen ratio is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of argon:nitrogen ratio by routine optimization, which may result in a argon:nitrogen ratio within the range of 1:10 to 10:10. See MPEP 2144.05(II). 
Wang fails to explicitly teach that the off-normal incidence is 35 to 83 degrees. However, McCarron teaches orienting the target surface at 15 to 55 degrees apart from the substrate as well as the utilization of a uniformity shield to prevent undesirable thickness variation (para 0020, 0021). Wang teaches an incidence angle of 15° increases the c-axis tilt (col 4 line 62-68, col 5 line 1-10) but does not teach a maximum incidence angle that may be used. Wang also states that in some cases tilting may cause undesirable variations in film thickness (col 5 line 59-61). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an incidence angle of 15 to 55 degrees and uniformity shield to further control the c-axis tilt of the deposited film while maintaining film thickness uniformity. Though Wang in view of McCarron fails to explicitly teach an incidence 
Claims 2-3:
Regarding claim 2, Wang teaches a pressure of 3 mTorr as described in the claim 1 rejection.
Regarding claim 3, Wang teaches a pressure of 3 mTorr as described in the claim 1 rejection.
Claim 7:
Regarding claim 7, Wang teaches an thickness of 0.85 micron, or 8500 angstroms, ZnO (bulk material layer) on p+-Si and a thickness of 2.0 micron, or 20000 angstroms, AlN (bulk material layer) on p+-Si (col 8 line 41-51), which both lie within the claimed range. Though p+-Si, or p-doped silicon, is taught as a “deposition layer” provided on the substrate (col 5 line 63-67), the silicon substrate of Wang (col 5 line 62) as well as the p-doped silicon deposition layer are both semiconductors and thus their combination is a “semiconductor substrate.” 
Alternatively, Wang fails to explicitly teach a film thickness when depositing directly onto the substrate (col 6 line 8-15) instead of with the deposition layer. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a similar thickness, such as 0.85 micron ZnO or 2.0 micron AlN (col 8 line 41-51), with or without the deposition layer because the two deposition methods are presented as alternatives to each other (col 6 line 8-15).


Claim 8:
Regarding claim 8, Wang teaches a bulk material layer thickness of 3000 angstroms or greater as described in the claim 7 rejection.
Claim 21:
Regarding claim 21, Wang teaches a target (surface) and a substrate holder (support surface) supporting the semiconductor substrate (col 4 line 1-9), wherein the target is configured to eject zinc or aluminum (metal) atoms (col 4 line 49-51, col 5 line 18-21). Wang also teaches a dc planar magnetron sputtering system (Abstract) and thus reads on a linear sputtering apparatus. Alternatively, Wang fails to explicitly teach a linear sputtering apparatus. However, McCarron teaches a linear sputtering apparatus (para 0015; Fig. 11 – 154). Wang and McCarron both teach sputtering an inclined c-axis tilt piezoelectric film (Wang col 3 line 45-61; McCarron para 0132), so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the dc planar magnetron sputtering system of Wang with the linear sputtering apparatus of McCarron because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Wang fails to explicitly teach depositing is performed in a deposition system comprising a collimator arranged between the target and the semiconductor substrate, the target surface being at a first non-zero angle relative to the semiconductor substrate and the collimator being arranged at a second non-zero angle different from the first non-zero angle. However, McCarron teaches the target surface being at a first non-zero angle and a collimator arranged at a second non-zero angle relative to the support surface, wherein the second non-zero angle is different from the first nonzero angle (para 0134; Fig. 11 – 166, 170, 214). Because McCarron teaches that such sputtering apparatus were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the target-. 

Claims 12-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4640756 A) in view of McCarron (US 20170111028 A1) and Link (US 20100242578 A1).
Claim 12:
Regarding claim 12, Wang (US 4640756 A) teaches depositing a piezoelectric film (bulk material layer), such as ZnO or AlN (col 5 line 5-28), directly onto a semiconductor substrate, such as silicon (col 5 line 62-68, col 6 line 13-15), wherein the film (bulk material layer) has a c-axis inclination (tilt) of 45° (c-axis tilt with preselected angle; c-axis tilt from 35 degrees to 85 degrees) (col 5 line 44-45), deposition pressure is 3 mTorr (less than 4.5 mTorr) and deposition temperature is 300 °C (50 to 300 °C) (col 5 line 31-37), the substrate is positioned 5 cm, or 50 mm (50 to 200 mm), from the target (col 5 line 31-35, col 4 line 49-53), and the deposition can be performed with a substrate tilt (off-normal incidence) to augment the angle of inclination of the c-axis (col 5 line 5-7, 58-59). Wang also teaches a target (surface) and a substrate holder (support surface) supporting the semiconductor substrate (col 4 line 1-9), wherein the target is configured to eject zinc or aluminum (metal) atoms (col 4 line 49-51, col 5 line 18-21).
Wang teaches a dc planar magnetron sputtering system (Abstract) and thus reads on a linear sputtering apparatus. Alternatively, Wang fails to explicitly teach a linear sputtering apparatus. 
Wang fails to explicitly teach a shear to longitudinal ratio of 1.25 or higher. However, Wang teaches that the shear coupling coefficient (Ks) is more than 1.25 times higher than the longitudinal coupling coefficient (Kl), and thus the ratio is much greater than 1.25, at a c-axis angle of 45° for both AlN and ZnO (Fig. 1A, 1B).
Wang fails to explicitly teach that the film is deposited under initial conditions that retard surface mobility of the material being deposited such that crystals in the bulk material layer are substantially parallel to one another and are substantially oriented in a direction of the preselected angle. However, Link teaches that it is advantageous to reduce the surface mobility as much as possible so that deposited particles cannot re-orient themselves, thus maintaining orientations on the substrate surface (para 0027). Wang teaches a uniform inclined c-axis orientation (claim 1); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use conditions that reduce surface mobility in order to maintain c-axis orientation uniformity.
Wang fails to explicitly teach depositing is performed in a deposition system comprising a collimator arranged between the target and the semiconductor substrate, the target surface being at a first non-zero angle relative to the semiconductor substrate and the collimator being arranged at a second non-zero angle different from the first non-zero angle. However, McCarron teaches the target surface being at a first non-zero angle and a collimator arranged at a second 
Claims 13 and 17:
Regarding claim 13, Wang teaches a pressure of 3 mTorr (1 to 10 mTorr) (col 5 line 35-37).
Regarding claim 17, Wang teaches a c-axis tilt (preselected angle) of up to 45 degrees (col 4 line 35-39) but fails to explicitly teach a preselected angle of 35 degrees. However, McCarron teaches that a maximum shear coupling coefficient is obtained at a c-axis tilt of about 35 degrees for AlN (para 0009). Because the Wang invention seeks to have a shear wave coupling coefficient that significantly exceeds the longitudinal wave coupling coefficient (abstract), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit a film with a c-axis tilt of 35 degrees in order to maximize the shear coupling coefficient of AlN films.
Claim 18:
Regarding claim 18, Wang teaches a c-axis tilt (preselected angle) of 45 degrees (col 5 line 31-45) but fails to explicitly teach a preselected angle of 46 degrees. However, McCarron teaches that a 
Alternatively, Wang teaches a c-axis tilt of 45 degrees (col 5 line 31-45) but fails to explicitly teach a preselected angle of about 46 degrees. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because 45 degrees is so close to the 46 degrees that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a c-axis tilt of 46 degrees with a reasonable expectation of success and with predictable results.
Claims 19-20:
Regarding claim 19, Wang fails to explicitly teach a preselected angle of about 50 degrees. However, Wang seeks to have a shear wave coupling coefficient that significantly exceeds the longitudinal wave coupling coefficient (abstract) and shear wave excitation is at a maximum for both AlN and ZnO when the c-axis angle is about 40-50 degrees (col 3 line 45-61; Fig. 1A, 1B). Additionally, Wang teaches the capability of achieving a c-axis tilt greater than 45 degrees by changing the voltages used (col 5 line 46-61). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a c-axis tilt from 40 to 50 degrees in order to maximize shear wave excitation. Wang fails to 
Regarding claim 20, Wang teaches the films (bulk material layers) formed may comprise AlN (col 4 line 43-46).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4640756 A) in view of McCarron (US 20170111028 A1) and Link (US 20100242578 A1), as applied to claim 12 above, and further in view of Cochran (WO 2006003398 A1).
Regarding claim 14, Wang teaches using nitrogen as a reactive gas to form AlN films (col 5 line 18-28) but fails to explicitly teach an argon to nitrogen ratio in a vapor space of about 1:10 to about 1:1. However, Cochran (WO 2006003398 A1) teaches ratios of argon to N2 (reacting gas) from 1:1 to 1:9 as well as pure N2 (Fig. 4, pg. 12). Cochran teaches that this ratio affects the frequency of film growth in the 002 (c-axis) direction as opposed to other crystallographic directions (Fig. 4). Therefore, the argon:nitrogen ratio is a recognized result-effective variable and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of argon:nitrogen ratio by routine optimization, which may result in a argon:nitrogen ratio within the range of 1:10 to 1:1. See MPEP 2144.05(II). 
Response to Arguments
Applicant’s arguments, see pg. 9, filed 4/21/2021, with respect to the rejection(s) of claim(s) 1-3, 7-8, 12-14, and 17-21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the Wang (US 4640756 A). Though Link and McCarron fail to teach deposition directly onto a semiconductor substrate, Wang teaches a deposition directly onto a semiconductor substrate to produce a film with a c-axis tilt. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lehmann (US 3846649 A) teaches depositing a ZnO film with a substrate bias to prevent thickness variation when depositing with a substrate tilt of 45°.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794